Filed with the Securities and Exchange Commission on May 3, 2016 1933 Act Registration File No. 333-49374 1940 Act File No. 811-10201 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 23 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 24 x THE APPLETON FUNDS (Registrant) One Post Office Square, Floor 6 Boston, Massachusetts 02109 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (617) 338-0700 Daniel T. Buckley Appleton Partners, Inc. One Post Office Square, Floor 6 Boston, Massachusetts 02109 (Name and Address of Agent for Service) Copies to: Tom Kelly, Esq. Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. One Financial Center Boston, Massachusetts 02110 [Missing Graphic Reference] As soon as practical after the effective date of this Registration Statement (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 23 to the Registration Statement of Appleton Funds (the “Trust”) on FormN-1A hereby incorporates by reference PartsA, B and C from the Trust’s PEANo.22 on FormN-1A filed April 29,2016.This PEANo.23 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in PEANo.22 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Boston, and the Commonwealth of Massachusetts, on the 3rd. day of May, 2016. THE APPLETON FUNDS By: /s/ Daniel T. Buckley Daniel T. Buckley President Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities indicated on the 3rd. day of May, 2016. Name Title /s/ James I. Ladge* Trustee and Treasurer James I. Ladge /s/ John M. Cornish* Trustee John M. Cornish /s/ Daniel T. Buckley President Daniel T. Buckley *By: /s/ Michele D. Hubley Michele D. Hubley Attorney-in-fact pursuant to Powers of Attorney EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
